DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 March, 2020 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating element” in claim 2, “cooling element” in claim 2, “electrically powered heating/cooling element” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARANVILLE (US 2016/0214456 A1 – published 28 July, 2016).
As to claim 1, MARANVILLE discloses a vehicle (10), comprising:
a climate control system (12; par. 31) including a heating, ventilation, and air conditioning (HVAC) system (18; par. 32) and a heated/cooled seat (par. 34); and
a control module (48; par. 39-40) configured to control an economical (ECO) mode of the climate control system during operation of the vehicle (par. 47),
wherein the ECO mode(wherein ECO mode is on and auxiliary comfort features, included with heated and cooled seats being on) includes adjusting a temperature set point of the HVAC system by an offset value and supplying a pre-calculated current to the heated/cooled seat (tables 1, 2, 4, and 5; figure 3).
However, MARANVILLE does not explicitly disclose wherein the control module automatically activates the economical (ECO) mode. In fact, the user selects economical mode on an interface, such that when the method of the control module is executed, it determines that the economical mode has been selected (par. 47). 
That being noted, when determining whether a computer-implemented functional claim would have been obvious, examiners should note that broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007). See MPEP§2114 – IV and 2144.04 - III. As such, providing that the computer automatically activates an economical (ECO) mode, as opposed to a user selecting such economical mode, is nothing more than replacing a manual operation by a broadly claimed function by automatic means of the control module. As such, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify MARANVILLE to provide the control module automatically activate the economical (ECO) mode, as opposed to determining that a user has manually selected an economical (ECO) mode recognized by the computer to implement and carry out at a later time. 

As to claim 2, MARANVILLE, as modified, further discloses the HVAC system (18) including a heating element (22; par. 32), a cooling element (24; par. 32), and a blower (56; par. 32) adapted for directing a conditioned air into a passenger cabin of the vehicle (20; par. 32).

As to claim 3, MARANVILLE, as modified, further discloses wherein the heated/cooled seat includes a seat (26) and an electrically powered heating/cooling element (32; par. 34) disposed within the seat.

As to claim 13, MARANVILLE discloses a method, comprising:
controlling, via a control module (48; par. 39-40) located onboard a vehicle (10; par. 39-40), and economical (ECO) mode of a climate control system (12; par. 31) of the vehicle (par. 47),
wherein the climate control system includes a heating, ventilation, and air conditioning (HVAC) system (18; par. 32) and a heated/cooled seat (par. 34); and
wherein the ECO mode(wherein ECO mode is on and auxiliary comfort features, included with heated and cooled seats being on) includes adjusting a temperature set point of the HVAC system by an offset value and supplying a pre-calculated current to the heated/cooled seat (tables 1, 2, 4, and 5; figure 3).
However, MARANVILLE does not explicitly disclose wherein the control module automatically activates the economical (ECO) mode. In fact, the user selects economical mode on an interface, such that when the method of the control module is executed, it determines that the economical mode has been selected (par. 47). 
That being noted, when determining whether a computer-implemented functional claim would have been obvious, examiners should note that broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007). See MPEP§2114 – IV and 2144.04 - III. As such, providing that the computer automatically activates an economical (ECO) mode, as opposed to a user selecting such economical mode, is nothing more than replacing a manual operation by a broadly claimed function by automatic means of the control module. As such, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify MARANVILLE to provide the control module automatically activate the economical (ECO) mode, as opposed to determining that a user has manually selected an economical (ECO) mode recognized by the computer to implement and carry out at a later time. 

As to claim 14, the applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. See MPEP §2111.04 – II. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” .Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007). 
It is noted that the recitation(s) following the term "if" or “when” are merely conditional limitations, and do not clearly set boundaries to the claims. For instance, if the same method is performed and the condition is never reached (i.e. the speed not exceeding a predefined vehicle speed threshold), the method will not be required to meet the recitation of "automatically active the ECO mode".
As such, MARANVILLE, as modified, discloses the claimed invention, as required, by claim 14.

As to claim 15, the applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. See MPEP §2111.04 – II. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” .Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007). 
It is noted that the recitation(s) following the term "if" or “when” are merely conditional limitations, and do not clearly set boundaries to the claims. For instance, if the same method is performed and the condition is never reached (i.e. the speed not exceeding a vehicle speed threshold and the temperature set point exceeding an ambient temperature), the method will not be required to meet the recitation of "automatically active the ECO mode".
As such, MARANVILLE, as modified, discloses the claimed invention, as required, by claim 15.

As to claim 16, the applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. See MPEP §2111.04 – II. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” .Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007). 
It is noted that the recitation(s) following the term "if" or “when” are merely conditional limitations, and do not clearly set boundaries to the claims. For instance, if the same method is performed and the condition is never reached (i.e. the speed not exceeding a predefined vehicle speed threshold), the method will not be required to meet the recitation of "automatically active the ECO mode".
As such, MARANVILLE, as modified, discloses the claimed invention, as required, by claim 16.

As to claim 17, the applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. See MPEP §2111.04 – II. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” .Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007). 
It is noted that the recitation(s) following the term "if" or “when” are merely conditional limitations, and do not clearly set boundaries to the claims. For instance, if the same method is performed and the condition is never reached (i.e. the estimate that the vehicle is likely going to travel above a predefined speed threshold for greater than a predefined amount of time during a pre-planned drive route of the vehicle does not occur), the method will not be required to meet the recitation of "automatically active the ECO mode".
As such, MARANVILLE, as modified, discloses the claimed invention, as required, by claim 17.

As to claim 18, the applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. See MPEP §2111.04 – II. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” .Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007). 
It is noted that the recitation(s) following the term "if" or “when” are merely conditional limitations, and do not clearly set boundaries to the claims. For instance, if the same method is performed and the condition is never reached (i.e. the estimate of an amount of energy required to meet a range associated with a pre-planned drive route of the vehicle is not less than a predefined battery state of charge threshold during a pre-planned drive route), the method will not be required to meet the recitation of "automatically active the ECO mode".
As such, MARANVILLE, as modified, discloses the claimed invention, as required, by claim 18.

As to claim 19, the applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. See MPEP §2111.04 – II. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” .Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007). 
It is noted that the recitation(s) following the term "if" or “when” are merely conditional limitations, and do not clearly set boundaries to the claims. For instance, if the same method is performed and the condition is never reached (i.e. the predefined state of charge threshold does not exceed a current state of charge of an energy source of a vehicle), the method will not be required to meet the recitation of "automatically active the ECO mode".
As such, MARANVILLE, as modified, discloses the claimed invention, as required, by claim 19, by at least providing the structure of the energy source of the vehicle (16).

As to claim 20, MARANVILLE, as modified, further discloses wherein the offset value and the pre-calculated current are derived from at least one look up table (tables 1, 2, 4, and 5).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARANVILLE (US 2016/0214456 A1 – published 28 July, 2016), in view of SAGOU (US 2012/0142264 A1 – published 7 June, 2012) and HAN (US 2019/0320503 A1 – published 17 October, 2019).
As to claim 4, MARANVILLE does not further disclose wherein the control module includes a pulse width modulation (PWM) circuit adapted to control a flow of the pre-calculated current a desirable PWM duty cycle to the heated/cooled seat.
HAN, however, teaches a radiant heating method, which includes PTC radiant patches (24, 26, 28) associated with an HVAC system (25). HAN teaches wherein a controller (32) provides a PWM control over the PTC radiant patches of the vehicle so as to control the power supplied to the PTC radiant patches (par. 42-49). In particular, such control provides varying the power supplied to improve the occupant thermal comfort (par. 42).  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify MARANVILLE to include the control module having a PWM circuit to control the flow of the pre-calculated current with a desirable PWM duty cycle to the heated/cooled seat so as to provide effective comfort to the passenger by the variance in control.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARANVILLE (US 2016/0214456 A1 – published 28 July, 2016), in view of SAGOU (US 2012/0142264 A1 – published 7 June, 2012) and PARK (KR 10-2016-0006848 – published 20 January, 2016; see provided English machine translation).
As to claim 5, MARANVILLE, as modified, further discloses a sensor system configured to sense an ambient temperature (par. 44).
However, MARANVILLE does not further disclose wherein the sensor system includes configuration to determine a vehicle speed and a state of charge of an energy source of the vehicle.
SAGOU, however, is within the field of endeavor provided a vehicle air-conditioner (abstract). SAGOU teaches a sensor system, which includes sensing a vehicle speed (par. 141). This is strong evidence that modifying MARANVILLE as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. receiving at the air conditioner control so as to provide control of the system based on, at least, the detection of the vehicle speed). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify MARANVILLE by SAGOU such that the sensor system includes configuration to detect the speed of the vehicle, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of receiving at the air conditioner control so as to provide control of the system based on, at least, the detection of the vehicle speed.
Secondly, PARK, however, is within the field of endeavor provided a vehicle air-conditioner (abstract). PARK teaches a sensor system, which includes sensing a state of charge of an energy source of the vehicle (par. 56-591). This is strong evidence that modifying MARANVILLE as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. receiving at the air conditioner control so as to provide control of the system based on, at least, the detection of the energy sources state of charge). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify MARANVILLE by PARK such that the sensor system includes configuration to detect the state of charge of the energy source of the vehicle, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of receiving at the air conditioner control so as to provide control of the system based on, at least, the detection of the energy sources state of charge.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARANVILLE (US 2016/0214456 A1 – published 28 July, 2016), in view of SAKAI (US 2020/0062079 A1 – published 27 February, 2020).
As to claim 6, MARANVILLE, as modified, does not further disclose comprising a navigations system.
However, SAKAI discloses an air conditioning system (abstract). SAKAI teaches wherein a navigations system (26) is provided with the vehicle for the purposes of determining an optimized traveling route and calculating an expected time to get to a destination using destination information and current location information acquired by GPS (par. 19 and 25). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify MARANVILLE with the teachings of SAKAI to include a navigations system for the reasons provided above.

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/              Examiner, Art Unit 3763                                                                                                                                                                                          		7/15/2022